Order entered June 18, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00671-CV

                     IN THE INTEREST OF N.B., ET AL., CHILDREN

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JD-13-01362-W

                                             ORDER
       The reporter’s record in this termination of parental rights appeal is overdue. By postcard

dated May 29, 2015, we notified Court Reporter Marty Grant that the reporter’s record was

overdue in this case. We directed the court reporter to file the record within ten days and

cautioned that any request for an extension must be submitted in writing explaining the

extraordinary reasons for the delay. To date, the Court has not received a response.

       Accordingly, we ORDER Marty Grant, Official Court Reporter for the 304th Judicial

District Court, to file, within TEN DAYS, either (1) the reporter’s record; or (2) written

verification that appellant has not requested the record.

       Because this is a parental termination case, we remind both the trial court and the court

reporter that it is the responsibility of the court reporter to prepare, certify, and timely file the

reporter’s record and that the trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record. The trial court must arrange a substitute reporter if

necessary. TEX. R. APP. P. 28.4(b)(1).

       We notify appellant that if we receive verification that no request for the record has been

made, the appeal will be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the following persons:


       Honorable Andrea Martin
       Presiding Judge of the 304th Judicial District Court

       Marty Grant
       Official Court Reporter, 304th Judicial District Court

       All parties




                                                    /s/       ELIZABETH LANG-MIERS
                                                              JUSTICE